FILE COPY




                                      No. 07-15-00090-CV


Evangelos Pagonis                             §    From the County Court
 Appellant                                           of Hartley County
                                              §
v.                                                 August 10, 2015
                                              §
Catherine Thomas                                   Opinion by Justice Hancock
 Appellee                                     §

                                      J U D G M E N T

       Pursuant to the opinion of the Court dated August 10, 2015, it is ordered,

adjudged and decreed that the county court’s judgment is vacated and this appeal is

dismissed for want of jurisdiction.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those which

may have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                            oOo